DETAILED ACTION
This office action is in response to the communication received on April 20, 2022 concerning application No. 16/506,727 filed on July 9, 2019.
	Claims 1, 4-6 and 8-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 4/20/2022 with regards to the claim objection of claim 5 have been fully considered. The amendments to the claims have been entered and overcome the claim objection of claim 5 previously set forth.
Applicant’s arguments with respect to claim(s) 1, 5 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 12, “the ultrasound image, wherein” should read “the ultrasound image,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the ultrasound image is a three-dimensional image, and the image based on the ultrasound image is a tomographic image” which is considered indefinite. Claim 9 further limits and implies that both an ultrasound image and an image based on the ultrasound image are required which is indefinite because claim 1 only requires either of the images to be displayed. 
Claims 12 and 13 recite the limitation “when the inverting-based process includes the inverting process and the rotating process” which is considered indefinite. It is not clear to the examiner whether claims 12 and 13 can even happen as the claims limit elements of claim 1 that are not required. For example if the inverting-based process with option (1) from claim 1 was used, claims 12 and 13 would not apply. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 18-19  is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Song et al. (US 20160170618, as cited in applicants 05/18/2022 IDS, hereinafter Song).
Regarding claim 1, Song teaches an ultrasound diagnosis apparatus (ultrasound diagnosis system 1000-1002 in figs. 1A-B, 2) comprising processing circuitry (the electronic circuitry of system 10002 in fig. 2) configured to: 
generate an ultrasound image based on a result of an ultrasound scan performed on a region including a part of a fetus ([0059] discloses the ultrasound imaging device 100 may generate an ultrasound image by using received echo signals and figs. 5C and 6 show that the region being imaged includes a part of a fetus);
obtain a schematic image schematically indicating the part of the fetus ([0106]-[0107], [0114] and figs. 5C-6 discloses a body marker 3330, 3430 is selected, the body marker is considered the schematic image);
cause a display (display 1400 in fig. 2) to display the schematic image and either the ultrasound image or an image based on the ultrasound image ([0071], “the display 1400 displays the generated ultrasound image”, [0072], “the display 1400 may display at least one body marker” figs. 5C-6 show the ultrasound image being displayed with the body marker), in such a manner that an orientation of the fetus included in either the ultrasound image or the image based on the ultrasound image and an orientation of the fetus indicated in the schematic image are a same orientation ([0118], fig. 6 shows that the orientation of the fetus in the ultrasound image and the orientation of the fetus in the body marker are the same orientation), based on an analysis result from an analysis performed on either the ultrasound image or the image based on the ultrasound image ([0087] “the controller 1700 may generate a second body marker by reshaping or modifying an orientation of the first body marker according to a user input” in this case the user is performing the analysis and inputting a command to alter the view of the body marker so that it has the same orientation as the ultrasound image);
perform, based on the analysis result ([0087], [0119] the analysis in this case is performed by the user and the input command from the user alters the view of the body marker), an inverting-based process on the schematic image ([0121] “the controller 1701 may generate a second body marker by flipping the first body marker about a vertical axis according to the user input. Flipping an image over the vertical axis is the same as inverting), the inverting-based process including (1) an inverting process or (2) the inverting process and a rotating process ([0121] discloses the body marker is flipped over the vertical axis which is the same as inverting an image); and 
cause the display to display a schematic image resulting from the inverting-based process and either the ultrasound image or the image based on the ultrasound image (fig. 6 shows the view inverted body marker 3430 and the ultrasound image being displayed together).
Regarding claim 4, Song teaches the system of claim 1, as set forth above. Song further teaches the processing circuitry (the electronic circuitry of system 10002 in fig. 2) is further configured to:
perform, every time the ultrasound image is generated, the inverting-based process on the schematic image ([0121] “the controller 1701 may generate a second body marker by flipping the first body marker about a vertical axis according to the user input. Flipping an image over the vertical axis is the same as inverting. Fig. 19 shows that anytime a medical image (ultrasound image) is shown a first body marker is selected which initiates the process of modifying (inverting) the body marker), based on the analysis result ([0087], [0119] the analysis in this case is performed by the user and the input command from the user alters the view of the body marker), and
cause, every time the inverting-based process is performed, the display to display the schematic image resulting from the inverting-based process and either the ultrasound image or the image based on the ultrasound image (fig. 6 shows the view inverted body marker 3430 and the ultrasound image being displayed together and fig. 19 shows the second body marker is displayed anytime the process is initiated).
Regarding claim 18, Song teaches the system of claim 1, as set forth above. Song further teaches the schematic image is represented by vector data (Fig. 5A-6 show that the body markers are made up of lines. Additionally, [0175] discloses changing the thickness or line color of a part of the body marker). 
Regarding claim 19, Song teaches an image processing method (Abstract) comprising: 
generating an ultrasound image based on a result of an ultrasound scan performed on a region including a part of a fetus ([0059] discloses the ultrasound imaging device 100 may generate an ultrasound image by using received echo signals and figs. 5C and 6 show that the region being imaged includes a part of a fetus);
obtaining a schematic image schematically indicating the part of the fetus ([0106]-[0107], [0114] and figs. 5C-6 discloses a body marker 3330, 3430 is selected, the body marker is considered the schematic image);
causing a display (display 1400 in fig. 2) to display the schematic image and either the ultrasound image or an image based on the ultrasound image ([0071], “the display 1400 displays the generated ultrasound image”, [0072], “the display 1400 may display at least one body marker” figs. 5C-6 show the ultrasound image being displayed with the body marker), in such a manner that an orientation of the fetus included in either the ultrasound image or the image based on the ultrasound image and an orientation of the fetus indicated in the schematic image are close to each other ([0118], fig. 6 shows that the orientation of the fetus in the ultrasound image and the orientation of the fetus in the body marker are the same orientation), based on an analysis result from an analysis performed on either the ultrasound image or the image based on the ultrasound image ([0087] “the controller 1700 may generate a second body marker by reshaping or modifying an orientation of the first body marker according to a user input” in this case the user is performing the analysis and inputting a command to alter the view of the body marker so that it has the same orientation as the ultrasound image);
performing, based on the analysis result ([0087], [0119] the analysis in this case is performed by the user and the input command from the user alters the view of the body marker), an inverting-based process on the schematic image ([0121] “the controller 1701 may generate a second body marker by flipping the first body marker about a vertical axis according to the user input. Flipping an image over the vertical axis is the same as inverting), the inverting-based process including (1) an inverting process or (2) the inverting process and a rotating process ([0121] discloses the body marker is flipped over the vertical axis which is the same as inverting an image); and 
causing the display to display a schematic image resulting from the inverting-based process and either the ultrasound image or the image based on the ultrasound image (fig. 6 shows the view inverted body marker 3430 and the ultrasound image being displayed together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20160170618, hereinafter Song) in view of Kawashima et al. (US 20070078343, hereinafter Kawashima) and Frisa et al. (US 20090156935, hereinafter Frisa).
Regarding claim 5, Song teaches an ultrasound diagnosis apparatus (ultrasound diagnosis system 1000-1002 in figs. 1A-B, 2) comprising processing circuitry (the electronic circuitry of system 10002 in fig. 2) configured to: 
generate an ultrasound image based on a result of an ultrasound scan performed on a region including a part of a fetus ([0059] discloses the ultrasound imaging device 100 may generate an ultrasound image by using received echo signals and figs. 5C and 6 show that the region being imaged includes a part of a fetus);
obtain a schematic image schematically indicating the part of the fetus ([0106]-[0107], [0114] and figs. 5C-6 discloses a body marker 3330, 3430 is selected, the body marker is considered the schematic image);
cause a display (display 1400 in fig. 2) to display the schematic image and either the ultrasound image or an image based on the ultrasound image ([0071], “the display 1400 displays the generated ultrasound image”, [0072], “the display 1400 may display at least one body marker” figs. 5C-6 show the ultrasound image being displayed with the body marker), in such a manner that an orientation of the fetus included in either the ultrasound image or the image based on the ultrasound image and an orientation of the fetus indicated in the schematic image are a same orientation ([0118], fig. 6 shows that the orientation of the fetus in the ultrasound image and the orientation of the fetus in the body marker are the same orientation), based on an analysis result from an analysis performed on either the ultrasound image or the image based on the ultrasound image ([0087] “the controller 1700 may generate a second body marker by reshaping or modifying an orientation of the first body marker according to a user input” in this case the user is performing the analysis and inputting a command to alter the view of the body marker so that it has the same orientation as the ultrasound image).
Song does not specifically teach perform, based on the analysis result, an inverting-based process on either the ultrasound image or the image based on the ultrasound image, the inverting-based process including (1) an inverting process or (2) the inverting process and a rotating process, and cause the display to display an image resulting from the inverting-based process and the schematic image.
However,
Kawashima in a similar field of endeavor teaches perform, based on the analysis result ([0098], [0197] discloses the operator manipulates cursor K, therefore the operator is performing the analysis result on the ultrasound image before moving cursor K on the display to adjust the view of the ultrasound image), a view altering process on either the ultrasound image or the image based on the ultrasound image ([0200] “the rotating processing unit 33 a performs the rotation process to rotate each coordinate point in the two-dimensional image data of the two-dimensional ultrasound image UG in a rotation direction corresponding to the direction of shift of the cursor K”), and cause the display to display an image resulting from the view altering process and the schematic image ([0199]-[0200] discloses fig. 17 which shows the schematic diagram and the two-dimensional ultrasound image in an aligned manner after the rotation process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song to perform, based on the analysis result, a view altering process on either the ultrasound image or the image based on the ultrasound image, and cause the display to display an image resulting from the view altering process and the schematic image. The motivation to apply the known technique of performing , based on the analysis result, a view altering process on either the ultrasound image or the image based on the ultrasound image, and cause the display to display an image resulting from the view altering process and the schematic image of Kawashima to the apparatus of Song would be to allow for the predictable results of aligning the displayed ultrasound image with the displayed schematic image which would allow for more accurate analysis results. 
Song in view of Kawashima do not specifically teach that the view altering process is an inverting-based process, where the inverting-based process including (1) an inverting process or (2) the inverting process and a rotating process.
However,
Frisa in a similar field of endeavor teaches the view altering process is an inverting-based process ([0001], “three dimensional ultrasonic image system in which 3D images can be easily inverted and reversed for viewing from difference diagnostic perspectives”, and [0037]), where the inverting-based process including (1) an inverting process or (2) the inverting process and a rotating process ([0001], [0037] disclose the process is an inverting process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Kawashima to have the view altering process be an inverting-based process, where the inverting-based process including (1) an inverting process or (2) the inverting process and a rotating process. The motivation to make this modification is in order to view the ultrasound image from different diagnostic perspectives, as recognized by Frisa ([0001]).
Regarding claim 6, Song in view of Kawashima and Frisa teach the apparatus of claim 5, as set forth above. Kawashima further teaches the processing circuitry (controlling unit 53 in figs. 20) is further configured to:
perform, every time the ultrasound image is generated, the view altering process on either the ultrasound image or the image based on the ultrasound image, based on the analysis result ([0087] discloses that in step S110 of fig. 4 when no ending command is detected the processing procedure repeats and [0225]-[0226] discloses steps S101-S110 include a two-dimensional image rotation mode. Therefore every time a new image is generated the two-dimensional rotation mode occurs), and
cause, every time the view altering process is performed, the display to display an image resulting from the view altering process and the schematic image (step S109 in fig. 4 shows that the two-dimensional ultrasound image and guide image (schematic image) are displayed). Additionally, as set forth above, Frisa teaches the view altering process is an inverting-based process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Kawashima and Frisa to have the processor circuitry be configured to perform, every time the ultrasound image is generated, the inverting-based process on either the ultrasound image or the image based on the ultrasound image, based on the analysis result, and cause, every time the inverting-based process is performed, the display to display an image resulting from the inverting-based process and the schematic image. The motivation to apply the known technique of having the processor circuitry be configured to perform, every time the ultrasound image is generated, the inverting-based process on either the ultrasound image or the image based on the ultrasound image, based on the analysis result, and cause, every time the inverting-based process is performed, the display to display an image resulting from the inverting-based process and the schematic image of Kawashima in view of Frisa would be to allow for the predictable results of aligning the displayed ultrasound image with the displayed schematic image each time the ultrasound image is generated which would allow for more accurate analysis results. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kurita et al. (US 20160015364, hereinafter Kurita).
Regarding claim 8, Song teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. 
Song does not specifically teach the schematic image is an image including information about a measuring method implemented on the part of the fetus.
However,
Kurita in a similar field of endeavor teaches the schematic image is an image including information about a measuring method implemented on the part of the fetus (fig. 6 to fig. 13 show schematic images of the first (31), second (32), and third (33) markers that represent a measurement method for the femur (31), abdominal circumference (32), and biparietal diameter (33)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song to have the schematic image include information about a measurement method. The motivation to make this modification is in order to have a guide for the operator during examination, as recognized by Kurita ([0065]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hasegawa et al. (US 2007/0249937, hereinafter Hasegawa).
Regarding claim 9, Song teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Song further teaches the region is a three-dimensional region and the ultrasound image is a three-dimensional image ([0069] discloses the image generator can generate three-dimensional ultrasound image via the volume -rendering with respect to the volume data meaning the region being imaged has volume. Additionally, [0054] discloses example regions of a human being image which include organs or other regions that have volume meaning are three-dimensional).
Song does not specifically teach the image based on the ultrasound image is a tomographic image generated from the three-dimensional image. 
However, 
Hasegawa in a similar field of endeavor teaches the image based on the ultrasound image is a tomographic image generated from the three-dimensional image ([0008], lines 15-19, “the three-dimensional operating means is designed so as to cut and division-display a plurality of tomographic images of the three-dimensional image at any set positions and angles within a three-dimensional display range including the three-dimensional image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song to have the image based on the ultrasound image be a tomographic image generated from the three-dimensional image. The motivation to make this modification is in order to easily view the situation inside the specimen, as recognized by Hasegawa ([0009]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Akihiro et al. (US 2013/0150721, hereinafter Akihiro).
Regarding claim 10, Song teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. 
Song does not specifically teach the region is a two-dimensional region, and the ultrasound image is a tomographic image.
However, 
Akihiro in a similar field of endeavor teaches the region is a two-dimensional region ([0034], describes the process of obtaining multiple tomographic images of the region meaning that each scan is only a two-dimensional scan, therefore the region being imaged is only two-dimensions), and 
the ultrasound image is a tomographic image ([0036], lines 6-8, “a tomographic image representing an internal body tissue of the subject is sequentially formed as a two-dimensional ultrasonic image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song to have the region be a two-dimensional region and the ultrasound image to be a tomographic image. The motivation to make this modification is in order to make sure that the position and orientation of the ultrasound probe is in the correct position, as recognized by Akihiro ([0036]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Endo et al. (US 20120262453, hereinafter Endo).
Regarding claim 11, Song teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Song does not specifically teach the processing circuitry is further configured to perform the analysis on either the ultrasound image or the image based on the ultrasound image.
However,
Endo in a similar field of endeavor teaches the processing circuitry is further configured to perform the analysis on either the ultrasound image or the image based on the ultrasound image ([0058] the image acquisition unit 130 first calculates in a cross sectional image the position of a target lesion and orientation of the ultrasonic tomographic image and based on the calculation rotates the reference cross section so that the orientation of the reference cross section matches the cross section of the lesion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song to have the processing circuitry performs the analysis on either the ultrasound image or the image based on the ultrasound image. The motivation to apply the known technique of having the processing circuitry perform the analysis on either the ultrasound image or the image based on the ultrasound image of Endo to the apparatus of Song would be to allow for the predictable results of more accurately knowing whether the schematic image and the ultrasound image or image based on the ultrasound image have the same orientation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Endo as applied in claim 11 and further in view of Lahm et al. (US 20120290976, hereinafter Lahm).
Regarding claim 12, Song in view of Endo teaches the apparatus of claim 11, as set forth above. As set forth above in claim 1 Song teaches the subject being imaged is a fetus. Endo further teaches the processing circuitry (the electronic circuitry of apparatus 100 in fig. 1) is further configured to:
analyze an orientation of a structure included in the part of the subject from either the ultrasound image or the image based on the ultrasound image ([0054] discloses the position and orientation of the ultrasonic tomographic image is calculated and [0019] discloses the ultrasonic tomographic image includes the target lesion area (part of the subject). Therefore by calculating the orientation of the ultrasonic image the apparatus is also calculating the orientation of the target lesion within the image), and
rotate, during the rotating process, the schematic image based on the orientation of the structure ([0058], “the cross-sectional image acquisition unit 130 rotates the cross section in the reference coordinate system so that the orientation of the cross section is matched with the orientation of the ultrasonic tomographic image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Endo to have the processing circuitry be configured to analyze an orientation of a structure included in the part of the subject from either the ultrasound image or the image based on the ultrasound image, and rotate, during the rotating process, the schematic image based on the orientation of the structure. The motivation to make this modification is in order to align the ultrasound image and the schematic image, as recognized by Endo ([0058]). 
Song in view of Endo does not specifically teach the inverting-based process includes the inverting process and the rotating process.
However,
Lahm in a similar field of endeavor teaches an inverting-based process that includes the inverting process and the rotating process ([0066] discloses the user can manipulate the anatomical representation 56 by both inverting and rotating the representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Endo to have the inverting-based process include the inverting process and the rotating process. The motivation to apply the known technique of having the inverting-based process include the inverting process and the rotating process of Lahm to the apparatus of Song in view of Endo would be to allow for the predictable results of orienting the schematic image to align with the ultrasound image in order to obtain a more accurate analysis result.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Endo as applied in claim 11 and further in view of Gupta et al. (US 2013/0190600, hereinafter Gupta) and Lahm et al. (US 20120290976, hereinafter Lahm). 
Regarding claim 13, Song in view of Endo teaches the apparatus of claim 11, as set forth above. 
As set forth above in claim 1 Song teaches the subject being imaged is a fetus. Endo further teaches the processing circuitry (the electronic circuitry of apparatus 100 in fig. 1) is further configured to:
analyze an orientation of a structure included in the part of the subject from either the ultrasound image or the image based on the ultrasound image ([0054] discloses the position and orientation of the ultrasonic tomographic image is calculated and [0019] discloses the ultrasonic tomographic image includes the target lesion area (part of the subject). Therefore by calculating the orientation of the ultrasonic image the apparatus is also calculating the orientation of the target lesion within the image), and
rotate, during the rotating process, the schematic image based on the orientation of the structure ([0058], “the cross-sectional image acquisition unit 130 rotates the cross section in the reference coordinate system so that the orientation of the cross section is matched with the orientation of the ultrasonic tomographic image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Endo to have the processing circuitry be configured to analyze an orientation of a structure included in the part of the subject from either the ultrasound image or the image based on the ultrasound image, and rotate, during the rotating process, the schematic image based on the orientation of the structure. The motivation to make this modification is in order to align the ultrasound image and the schematic image, as recognized by Endo ([0058]). 
Song in view of Endo does not specifically teach the structure being analyzed is an orientation of a bone.
However, 
Gupta in a similar field of endeavor teaches determining the orientation of a bone ([0084], lines 6-7, “the orientation of the femur shaft 1106 may be determined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Endo to have analyzed the orientation of a bone. The motivation to apply the known technique of the structure being analyzed is an orientation of a bone of Gupta to the apparatus of Song in view of Endo would be to allow for the predictable results of obtaining the orientation of the fetus without imaging the entire fetus. 
Song in view of Endo and Gupta does not specifically teach the inverting-based process includes the inverting process and the rotating process.
However,
Lahm in a similar field of endeavor teaches an inverting-based process that includes the inverting process and the rotating process ([0066] discloses the user can manipulate the anatomical representation 56 by both inverting and rotating the representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Endo to have the inverting-based process include the inverting process and the rotating process. The motivation to apply the known technique of having the inverting-based process include the inverting process and the rotating process of Lahm to the apparatus of Song in view of Endo and Gupta would be to allow for the predictable results of orienting the schematic image to align with the ultrasound image in order to obtain a more accurate analysis result.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Endo as applied in claim 11 and further in view of Hu et al. (US 2019/0206052, hereinafter Hu).
Regarding claim 14, Song in view of Endo teaches the apparatus of claim 11, as set forth above. Song further teaches the processing circuitry is further configured to: invert, during the inverting process the schematic image based on a positional relationship ([0121] “the controller 1701 may generate a second body marker by flipping the first body marker about a vertical axis”, the flipping of the body marker is only performed because the position of the ultrasound image does not correspond to the position of the body marker). Additionally, as previously taught, Song teaches that the subject is a fetus.
Song in view of Endo does not specifically teach the processing circuitry is configured to: analyze, from either the ultrasound image or the image based on the ultrasound image, a positional relationship between an image region indicating the part of the fetus and a bone image region indicating a bone included in the part of the fetus. 
However, 
Hu in a similar field of endeavor teaches ([0058], [0090]) the processing circuitry ([0167], [0168]) analyzes a positional relationship between an image region (wrist) indicating the part (carpals) of the subject (the capitate bone is representing the origin of the carpal bones as it is the central bone out of the 8 carpal bones) and a bone image region indicating a bone (each of the other carpals located within the image) included in the part of the subject ([0090], lines 4-6, “the carpal anatomy priori model for showing a positional relationship among all the carpal bones in one carpal region is obtained”). Additionally, although the positional relationship was calculated using X-ray images it is understood that the processing circuitry would be able to perform the same calculations for any image such as an ultrasound image or an image generated from an ultrasound image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Endo to have the processing circuitry analyze a positional relationship between an image region indicating the part of the subject and a bone image region indicating a bone included in the part of the subject. The motivation to make this modification is in order to know the position of a bone within an imaged region, as recognized by Hu ([0090]).
Regarding claim 15, Song in view of Endo and Hu teaches the ultrasound diagnosis apparatus of claim 14, as set forth above. Additionally, as previously taught, Song teaches the subject is a fetus. Hu further teaches wherein the processing circuitry analyzes a positional relationship between a center of gravity of the part of the subject indicated in the image region (capitate bone) and a center of gravity of the bone (the other 7 carpal bones) indicated in the bone image region ([0058], [0090] discloses the positional relationship is established between the center of gravity of the part of a subject (capitate bone) and the center of gravity of the indicated bone). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Endo and Hu to have the processing circuitry analyze a positional relationship between the center of gravity of the part of the subject indicated in the image region and a center of gravity of the bone indicated in the bone image region. The motivation to make this modification is in order to know the position of a bone within an imaged region, as recognized by Hu ([0090]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Endo as applied in claim 11 and further in view of Zou et al. (US 2017/0007161, hereinafter Zou).
Regarding claim 16, Song in view of Endo teaches the apparatus of claim 11, as set forth above. As set forth in the rejection of claim 1, Song teaches the processing circuitry is configured to perform an inverting-based process on the schematic image, based on the analysis result from the analysis and the subject is a fetus. 
Song in view of Endo does not specifically teach the processing circuitry is configured to: calculate, upon detecting, from the ultrasound image, a bone image region indicating a bone included in the part of the fetus a reliability of the detected bone image region, and the analysis result is whether the reliability is higher than a threshold value.
However,
Zou in a similar field of endeavor teaches the processing circuitry (the electronic circuitry of fig. 1) is configured to: calculate, upon detecting, from the ultrasound image ([0025], lines 1-2, “the image processor 3 may process the ultrasound image data and generate the section images”), a bone image region indicating a bone included in the part of the subject (81, 82, 83, figs. 8a-8c) a reliability of the detected bone image region ([0084], the intensity threshold is referencing a brightness threshold of the connected region within the ultrasound image), and the analysis result is whether the reliability is higher than a threshold value ([0084] discloses determining whether the intensity is greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song in view of Endo to have the processing circuitry is configured to: calculate, upon detecting, from the ultrasound image, a bone image region indicating a bone included in the part of the subject a reliability of the detected bone image region, and the analysis result is whether the reliability is higher than a threshold value. The motivation to make this modification is to know whether or not the intended bone to be imaged is present in the imaging region, as recognized by Zou ([0084]).

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Liang et al. (“Predicting birth weight by fetal upper-arm volume with use of three-dimensional ultrasonography”, hereinafter Liang).
Regarding claim 17, Song teaches the apparatus of claim 1, as set forth above. Song does not specifically teach the part of the fetus is either an upper arm or a thigh. 
However,
Liang in a similar field of endeavor teaches the part of the fetus is either an upper arm or a thigh (fig. 2 discloses the part of the fetus being imaged is an upper arm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song to have the part of the fetus be the upper arm or a thigh. The motivation to apply the known technique of imaging a part of a fetus that is either the upper arm or thigh of Liang to the apparatus of Song would be to estimate fetal size by only analyzing a specific part of the fetus rather than the entire fetus. 
Regarding claim 20, Song teaches the apparatus of claim 1, as set forth above. Song does not specifically teach the processing circuitry is further configured to: accept a designation of a range of the part of the fetus by an operator; measure a volume of the range based on the range designated by the operator; and calculate an estimated fetal weight (EFW) based on the measured volume.
However,
Liang in a similar field of endeavor teaches processing circuitry (page 633, col. 1, para. 2 discloses the ultrasound system has a built in computer meaning it has processing circuitry) configured to: 
to accept a designation of a range of the part of the fetus by an operator (fig. 1, fig. 2 and page 633, col. 1, para. 3 – col. 2 para. 1 describes the process of obtaining the ultrasound data of the humerus where the operator moves the cursor from one end of the shaft (XL) to the other end (XR). The designation of the two ends (XL and XR) by the operator is considered to be the designated range chosen by the operator); 
to measure a volume of the range based on the range designated by the operator (fig. 1, fig. 2 and page 633, col. 1, para. 3 – col. 2 para. 1 discloses calculating the volume of the designated region of the humerus determined by the operator); and 
to calculate an estimated fetal weight (EFW) based on the measured volume (page. 635, col. 1, para. 1 discloses a derived formula that is used to determine the estimated birth weight of the fetus and page. 637, col. 2, para. 4 recites “our study demonstrates the three-dimensionally assessed upper-arm volume can be used as a new modality in estimating fetal weight”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Song to have the processing circuitry be further configured to: accept a designation of a range of the part of the fetus by an operator; measure a volume of the range based on the range designated by the operator; and calculate an estimated fetal weight (EFW) based on the measured volume. The motivation to apply the known technique of having processing circuitry configured to accept a designation of a range of the part of the fetus by an operator; measure a volume of the range based on the range designated by the operator; and calculate an estimated fetal weight (EFW) based on the measured volume of Liang to the apparatus of Song would be to assess the current condition of the fetus by only imaging a specific part of the fetus rather than the entire fetus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791